DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on July 29th, 2022, has been entered. 
Upon entrance of the Amendment, claims 3, 5, and 8 were amended. Claims 1-11 are currently pending. 
Acknowledgment is made that the Terminal Disclaimer, filed on July 29th, 2022, has been approved and entered. 
Claim 1 was rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 11,049,896. The Applicant submitted a Terminal Disclaimer to facilitate allowance of the present application. The Terminal Disclaimer was approved by the Office. Accordingly, the rejection is withdrawn.
Reasons for Allowance
Claims 1-11 are allowed.
In the previous Office Action, claims 1-11 were indicated allowable when the double patenting rejection is overcome. The reasons for allowance of claims 1-11 were also indicated in the previous Office Action. The amendments to dependent claims 3, 5, and 8 do not affect the allowance.
The Applicant has filed a Terminal Disclaimer, and the Terminal Disclaimer has been approved by the Office. The submission of the Terminal Disclaimer has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828